453 F.2d 395
David Roger LETTSOME, Plaintiff-Appellee,v.UNITED STATES of America, Defendant-Appellant.
No. 71-2070 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Dec. 23, 1971.

Robert W. Rust, U. S. Atty., Miami, Fla., Morton Hollander, Michael C. Farrar, Dept. of Justice, Washington, D. C., for defendant-appellant.
Arthur Roth, Green & Hastings, Miami, Fla., Clinton Green, South Miami, Fla., for plaintiff-appellee.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:


1
This appeal represents the third review of the case by this court,1 and the facts are set out in detail in the previous opinions of this court.  The findings of the trial court on this appeal, not being clearly erroneous, are hereby affirmed.2


2
Affirmed.



*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York, et al., 5 Cir., 1970, 431 F.2d 409, Part I


1
 Lettsome v. United States, 5 Cir., 411 F.2d 917; Lettsome v. United States, 5 Cir., 434 F.2d 907


2
 Union Oil Company of Cal. v. Tug Mary Malloy, 5 Cir. 1969, 414 F.2d 669